COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                §
 FORD MOTOR COMPANY,                                             No. 08-18-00193-CV
                                                §
                              Appellant,                            Appeal from the
                                                §
 v.                                                                83rd District Court
                                                §
 PETER GARZA, INDIVIDUALLY                                      of Pecos County, Texas
 AND AS NEXT FRIEND OF S.G., A                  §
 MINOR, AND ON BEHALF OF THE                                     (TC# P-7725-83-CV)
 ESTATES OF STEPHANIE GARZA,                    §
 TAYLOR GARZA, PETER JAMES
 GARZA, AND JESSE GARZA,                        §
 DECEASED, and JIM FISK and
 MARY FISK,                                     §

                               Appellee.        §


                                MEMORANDUM OPINION

       Appellant, Ford Motor Company, has filed a motion to dismiss its appeal pursuant to Rule

42.1(a)(1). See TEX.R.APP.P. 42.1(a)(1). We grant the motion and dismiss the appeal. Costs of

the appeal are taxed against the party incurring same. TEX.R.APP.P. 42.1(d).


                                            GINA M. PALAFOX, Justice
November 30, 2018

Before McClure, C.J., Rodriguez, and Palafox, JJ.